Name: Council Regulation (EEC) No 474/86 of 25 February 1986 making special arrangements for the granting of the olive oil production aid in Spain during the period 1 March to 31 October 1986
 Type: Regulation
 Subject Matter: Europe;  economic policy
 Date Published: nan

 No L 53/46 Official Journal of the European Communities 1 . 3 . 86 COUNCIL REGULATION (EEC) No 474/86 of 25 February 1986 making special arrangements for the granting of the olive oil production aid in Spain during the period 1 March to 31 October 1986 onwards ; whereas , in the interests of sound administra ­ tion , a fixed sum should be set in advance for this amount on the basis of the amount of production that can be anticipated . HAS ADOPTED THIS REGULATION : A rticle 1 The rules of implementation for the olive oil produc ­ tion aid that were determined by Royal Decree No 1846/ 1984 and are in force in Spain for the 1985 /86 marketing year shall remain applicable for the period 1 March to 31 October 1986 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas the Community aid for the production of olive oil is to be introduced in Spain from 1 March 1986 ; whereas however there are insurmountable obstacles to implementation of the Community aid arrangements during the current marketing year ; wher ­ eas special arrangements to run until the end of it should therefore be made ; Whereas the national arrangements before accession , as determined by Royal Decree No 1846/ 1984 of 10 Octo ­ ber 1984 ('), the term of validity of which was extended to cover the 1985/86 marketing year by Royal Decree No 2099/ 1985 of 23 October 1985 (2), provides for the granting of aid on a basis that corresponds to the Com ­ munity provisions but with different rules of imple ­ mentation ; whereas , in order to prevent differences in the treatment of persons entitled to the aid , the rules of implementation in force before accession should be applied until the end of the marketing year ; Whereas the expenditure qualifying for Community financing is that on oil produced from 1 March 1986 Article 2 Aid paid by the Kingdom of Spain to producers of olive oil in respect of the 1985 /86 marketing year shall be eligible for Community financing up to a limit of 7,5 million ECU . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (0 BoletÃ ­n Oficial del Estado , No 250, 1 8 . 1 0 . 1 984 . ( 2 ) BoletÃ ­n Oficial del Estado , No 8 , 9 . 1 . 1986 .